Citation Nr: 1635539	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-15 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date for service connection for arthritis and instability of the left knee based upon clear and unmistakable error (CUE) in the August 13, 2007, rating decision denying service connection for a left knee disability.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar strain.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 2006.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the Atlanta RO in Decatur, Georgia.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an increased disability rating for lumbar strain is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran was discharged from service on June 30, 2006, and filed a claim for service connection for left knee disability less than one year later.

2.  The claim was denied in an August 13, 2007, rating decision on the basis that no left knee disability existed at that time.

3.  The evidence of record at the time of the August 13, 2007, rating decision unquestionably established the presence of left knee instability and arthritis resulting from the Veteran's active service.  


CONCLUSION OF LAW

The August 13, 2007, rating decision that denied service connection for a left knee disability was based on CUE, and the proper effective date for the grant of service connection for the Veteran's left knee arthritis and instability is July 1, 2006.  38 U.S.C.A. § 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  38 C.F.R. § 20.1403(a) (2014).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2016); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Factual Background and Analysis

The Veteran seeks revision of the August 2007 rating decision, which denied service connection for a left knee disability.  He asserts revision of that decision is in order on the basis of CUE, and that an earlier effective date for his currently service-connected left knee disabilities is warranted.  The resolution of this assertion requires an analysis of the RO's August 2007 rating decision.  

Prior to the rating decision at issue, the Veteran underwent a VA examination in June 2007.  At that time, the examiner reviewed the Veteran's complete file, to include his service treatment records.  The examiner determined the Veteran's initial injury began in service, and also indicated the Veteran's current arthralgia was status post a left knee strain.  The examiner also noted the presence of left knee instability.  In the August 2007 rating decision the RO determined arthralgia was merely a medical term for pain.  The RO then found pain, in and of itself, was not considered a disability.  Therefore, the RO denied service connection for a left knee disability.  However, in the course of the Veteran's June 2007 VA examination he underwent an X-ray examination, which clearly and undebatably confirmed the presence of left knee arthritis.  

In sum, the August 2007 rating decision failed to consider the June 2007 clinical finding of instability and X-ray finding of arthritis that unquestionably established the presence of left knee disability, and in doing so, erroneously concluded the Veteran did not have a left knee disability.  This error was undebatable, and but for the error, service connection would have been established for the Veteran's left knee disabilities from the day following his separation from active duty.  Therefore, the proper effective date for the grant of service connection for the Veteran's left knee arthritis and instability is July 1, 2006.



ORDER

The Board having determined that the August 13, 2007, rating decision denying service connection for a left knee disability was based on CUE, an earlier effective date of July 1, 2006, for service connection for arthritis and instability of the Veteran's left knee is granted.  


REMAND

In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the U. S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Neither the May 2011 examiner nor the August 2016 examiner in this case conducted Correia compliant testing.  A remand is, therefore, required in order to afford the Veteran an adequate examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


